DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) and foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for foreign priority has been filed in parent Application CN 201910430262.4. Accordingly, the earliest effective filing date was recognized as 05/22/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fixing tape and the second fixing tape must be shown or the feature(s) canceled from the claim(s). The applicable claims are at least 5, 7, 13, and 15. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities:
In ¶ 0031, “second fixing tap” should be changed to – second fixing tape – in order to put the specification in proper form.
In ¶¶ 0038-0039, “first fixing tap” should be changed to – first fixing tape – in order to put the specification in proper form.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: BACKLIGHT MODULE INCLUDING FIRST AND SECOND GROOVES AND DISPLAY DEVICE COMPRISING THE SAME.
Appropriate correction is required.

Claim Objections
Claims 5, 7, 13, and 15 objected to because of the following informalities:
On line 4 of claims 5 and 13, “first fixing tap” should be changed to – first fixing tape – in order to put the claim in proper form.
7, “second fixing tap” should be changed to – second fixing tape – in order to put the claim in proper form.
On lines 1, 2 and 4 of claim 15, “second fixing tap” should be changed to – second fixing tape – in order to put the claim in proper form.
    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Que (US 20120105762 A1).
Re Claim 1:
Que discloses a backlight module (edge-lit backlight module 10, shown in Figs 2-4 and described below), comprising 
a light guide plate (LGP 12), 
a light source (light emitting device 15), and 
a bracket (backplate 11 and fixing frame 14); 
wherein the bracket (11 and 14) comprises 

an accommodation groove (groove occupied by at least 12) is formed in a space between the backplate and the bending portion (shown in Figs 2 and 4) and is configured to place the light guide plate (shown in Figs 2 and 4); and 
wherein a first groove (light incident opening 141) is disposed on an inner side of the bending portion (configuration shown in Figs 2-3) facing and exposed to the light guide plate (shown in Fig 2), and the light source (specifically light emitting element 152 of 15) is disposed in the first groove (shown in Figs 2 and 4).
Re Claims 2:
Que further discloses wherein a second groove (space occupied by circuit board 151) is disposed on an outer side of the bending portion facing the first groove (configuration shown in Fig 2-4) and exposed outside (shown in Figs 3-4, and specifically shown exposed to display outer frame 30 in Fig 2), wherein the first groove (141) and the second groove (occupied by 152) communicate with each other (configuration shown in Figs 2-4).
Re Claim 3:
Que further discloses wherein an adjoining area (areas described by the following, but specifically including the side of 14 that faces 151) of where the first groove communicates (141) with the second groove (occupied by 152) is greater than or equal to a cross-sectional area of the light source in a direction parallel with the bending portion (configuration shown in 
Re Claim 4:
Que further disclose wherein one end of the light source (specifically 152 end of 15) is insertably disposed in the first groove (specifically 152) through the second groove (shown in Fig 2 and 4), and another end of the light source (specifically 151 end of 15) is detachably connected to a bottom of the second groove (shown in Figs 2 and 4 and described in at least ¶ 0045 as since the circuit board 151 of the light emitting device 15 is disposed outside the fixing frame 14, disassembling the backlight module 10 is not required when maintaining the light emitting device 15. The light emitting device 15 can be entirely detached from outside, where the bottom is defined as the side proximate to 30).
Re Claim 6:
Que further discloses wherein the light source (specifically 152 of 15) is insertably disposed in the first groove through an opening of the first groove (shown in Fig 2), and one end of the light source (151 end of 15) is detachably connected to a bottom of the first groove (shown in Figs 2-4 and described in at least ¶ 0045 as since the circuit board 151 of the light emitting device 15 is disposed outside the fixing frame 14, disassembling the backlight module 10 is not required when maintaining the light emitting device 15. The light emitting device 15 can be entirely detached from outside, where the bottom is defined as the communication area of the first and second groove).


Re Claim 9:
Que discloses a display device (shown in Fig 2 and described in ¶ 0041 as liquid crystal display (LCD)), comprising a display panel (liquid crystal panel 20) and a backlight module (edge-light backlight module 10), wherein the backlight module comprises 
a light guide plate, 
a light source, and 
a bracket, wherein the bracket comprises 
a backplate (portion of 11 parallel with the longitudinal direction of 12) and a bending portion (14 and portion of 11 perpendicular to 12) disposed along a peripheral side of the backplate (shown in Figs 2-4), and 
an accommodation groove (groove occupied by at least 12) is formed in a space between the backplate and the bending portion (shown in Figs 2 and 4) and is configured to place the light guide plate (shown in Figs 2 and 4); and 
wherein a first groove (light incident opening 141) is disposed on an inner side of the bending portion (configuration shown in Figs 2-3) facing and exposed to the light guide plate (shown in Fig 2), and the light source (specifically light emitting element 152 of 15) is disposed in the first groove (shown in Figs 2 and 4), 
wherein the light guide plate (12) and the display panel (20) are sequentially disposed on the backplate in the accommodation groove (sequence and configuration shown in Fig 2).


Re Claim 10:
Que further discloses wherein a second groove (space occupied by circuit board 151) is disposed on an outer side of the bending portion facing the first groove (configuration shown in Fig 2-4) and is exposed outside (shown in Figs 3-4, and specifically shown exposed to display outer frame 30 in Fig 2), wherein the first groove (141) and the second groove (occupied by 152) communicate with each other (configuration shown in Figs 2-4).
Re Claim 11:
Que further discloses wherein an adjoining area (areas described by the following, but specifically including the side of 14 that faces 151) of where the first groove communicates (141) with the second groove (occupied by 152) is greater than or equal to a cross-sectional area of the light source in a direction parallel with the bending portion (configuration shown in Figs 2 and 4), and the second groove (occupied by 152) has a bottom area greater than that of the first groove (shown in Figs 2-4).
Re Claim 12:
Que further disclose wherein one end of the light source (specifically 152 end of 15) is insertably disposed in the first groove (specifically 152) through the second groove (shown in Fig 2 and 4), and another end of the light source (specifically 151 end of 15) is detachably connected to a bottom of the second groove (shown in Figs 2 and 4 and described in at least ¶ 0045 as since the circuit board 151 of the light emitting device 15 is disposed outside the fixing frame 14, disassembling the backlight module 10 is not required when maintaining the light emitting device 15. The light emitting device 15 can be entirely detached from outside, where the bottom is defined as the side proximate to 30).
Re Claim 14:
Que further discloses wherein the light source (specifically 152 of 15) is insertably disposed in the first groove through an opening of the first groove (shown in Fig 2), and one end of the light source (151 end of 15) is detachably connected to a bottom of the first groove (shown in Figs 2-4 and described in at least ¶ 0045 as since the circuit board 151 of the light emitting device 15 is disposed outside the fixing frame 14, disassembling the backlight module 10 is not required when maintaining the light emitting device 15. The light emitting device 15 can be entirely detached from outside, where the bottom is defined as the communication area of the first and second groove).
Re Claim 17:
Que further discloses a cover plate (outer frame 30) and a middle frame (portion of 14 shown in Fig 2 of Que with the examiner’s annotations, below) configure for supporting the display panel (supporting 20 as shown in Fig 2 of Que, below); 
wherein the middle frame is disposed in the accommodation groove (shown in Fig 2, below) and is connected to the inner side of the bending portion (shown in Fig 2, below); and 
wherein the light guide plate (12), the middle frame (portion of 14 shown below), and the display panel (20) are sequentially disposed on the backplate in the accommodation groove (sequence shown in Fig 2, below), and 
the cover plate (30) is disposed on a side of the bracket far away from the backplate (shown opposite to 11 and proximate to 20 in Fig 2).
Figure 2 of Sasaoka with the examiner's annotations

    PNG
    media_image1.png
    502
    560
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Que.
Re Claim 8:
Que further discloses an optical film (optical film set 13), 

With regard to a reflection sheet, Que at least suggests a reflection sheet by the shaded component between 11 and 12 shown without reference character in Fig 2 of Que with the examiner’s annotations, above. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Que as at least suggesting a reflection sheet. Further, due to the configuration shown in Fig 2 of Que, above, one of ordinary skill in the art before the effective filing date would have also recognized Que as at least suggesting the reflective sheet, the light guide plate (7), and the optical film (13) are sequentially disposed on the backplate (10) in the accommodation groove.
Alternatively, the examiner takes Official Notice that a reflection sheet disposed such that a reflection sheet, a light guide plate, and an optical film sequentially disposed on a backplate in an accommodation groove was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backlight of Sasaoka with a well-known reflection sheet in a well-known disposition for the benefit of reflecting light in the light guide plate.

Re Claim 16:
Que further discloses an optical film (optical film set 13), 
wherein the light guide plate (7) and the optical film (13) are sequentially disposed on the backplate (10) in the accommodation groove (shown in Fig 2 with the examiner’s annotations, above).
With regard to a reflection sheet, Que at least suggests a reflection sheet by the shaded component between 11 and 12 shown without reference character in Fig 2 of Que with the examiner’s annotations, above. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Que as at least suggesting a reflection sheet. Further, due to the configuration shown in Fig 2 of Que, above, one of ordinary skill in the art before the effective filing date would have also recognized Que as at least suggesting the reflective sheet, the light guide plate (7), and the optical film (13) are sequentially disposed on the backplate (10) in the accommodation groove.
Alternatively, the examiner takes Official Notice that a reflection sheet disposed such that a reflection sheet, a light guide plate, and an optical film sequentially disposed on a backplate in an accommodation groove was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backlight of Que with a well-.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Que in view Kitamura (JP 2005003882 A; English translation provided and referred to hereinafter as “Kitamura”).
Re Claim 5:
Que does not disclose wherein a first fixing tape is disposed on the bottom of the second groove, 
wherein the first fixing tape is a single-sided tape; and 
wherein the first fixing tap has an adhesive surface disposed facing the first groove and adhering to both the bottom of the second groove and the another end of the light source.
Kitamura teaches a first fixing tape (single-sided adhesive tape 45) is disposed on the bottom of a second groove (disposed at a bottom of opening 44a, Fig 1), 
wherein the first fixing tape is a single-sided tape (described as single-sided adhesive tape in at least ¶ 0020); and 
wherein the first fixing tap (45) has an adhesive surface disposed facing a first groove (space occupied by 31g) and adhering to both the bottom of the second groove (at least indirectly via reflector 44 and 31g) and another end of a light source (31g tip part end of light source (LED 34 and 31g tip part)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Que by 
Re Claim 13:
Que does not disclose wherein a first fixing tape is disposed on the bottom of the second groove, 
wherein the first fixing tape is a single-sided tape; and 
wherein the first fixing tap has an adhesive surface disposed facing the first groove and adhering to both the bottom of the second groove and the another end of the light source.
Kitamura teaches a first fixing tape (single-sided adhesive tape 45) is disposed on the bottom of a second groove (disposed at a bottom of opening 44a, Fig 1), 
wherein the first fixing tape is a single-sided tape (described as single-sided adhesive tape in at least ¶ 0020); and 
wherein the first fixing tap (45) has an adhesive surface disposed facing a first groove (space occupied by 31g) and adhering to both the bottom of the second groove (at least indirectly via reflector 44 and 31g) and another end of a light source (31g tip part end of light source (LED 34 and 31g tip part)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Que by including a first fixing tape as taught by Kitamura for the benefit of preventing the LED from moving (Kitamura: ¶ 0020).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Que in view of Seo et al (US 20150219821 A1; hereinafter “Seo”).

Re Claim 7:
Que does not disclose wherein a second fixing tap is disposed on the bottom of the first groove, and 
the second fixing tap is a double-sided tape; and 
wherein the second fixing tap has two adhesive surfaces adhering to an end surface of the light source and the bottom of the first groove, respectively.
Seo teaches a second fixing tap (adhesive member 20) is disposed on the bottom of a first groove (configuration shown in Fig 1, wherein the first groove is proximate to spacer 240), and 
the second fixing tap (20) is a double-sided tape (described as double-sided tape in at least ¶ 0083); and 
wherein the second fixing tap (20) has two adhesive surfaces adhering to an end surface of the light source (end of circuit board 110 of light source 100) and the bottom of the first groove (portion proximate to 240), respectively (shown in Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Que by including a second fixing tape as taught by Seo for the benefit of bonding the contact surfaces (Seo: ¶ 0083).

Re Claim 15:
Que does not disclose wherein a second fixing tap is disposed on the bottom of the first groove, and 
the second fixing tap is a double-sided tape; and 
wherein the second fixing tap has two adhesive surfaces adhering to an end surface of the light source and the bottom of the first groove, respectively.
Seo teaches a second fixing tap (adhesive member 20) is disposed on the bottom of a first groove (configuration shown in Fig 1, wherein the first groove is proximate to spacer 240), and 
the second fixing tap (20) is a double-sided tape (described as double-sided tape in at least ¶ 0083); and 
wherein the second fixing tap (20) has two adhesive surfaces adhering to an end surface of the light source (end of circuit board 110 of light source 100) and the bottom of the first groove (portion proximate to 240), respectively (shown in Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Que by including a second fixing tape as taught by Seo for the benefit of bonding the contact surfaces (Seo: ¶ 0083).

Conclusion
The prior art made of record, below, but not relied upon is considered pertinent to applicant's disclosure. 

Choi et al (US 20170003441 A1);
Liang (US 10969538 B2);
Wu et al (US 20180196311 A1);
Ozeki et al (US 9507193 B2);
Kim et al (US 20160341877 A1);
Lee  et al (US 20150234111 A1);
Li (US 20150103291 A1); and
Su et al (US 20150042924 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875